

116 HR 6662 IH: Pandemic Response and Interstate Cost Equity Act
U.S. House of Representatives
2020-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6662IN THE HOUSE OF REPRESENTATIVESMay 1, 2020Mr. Brown of Maryland (for himself, Mr. Carbajal, Mr. Carson of Indiana, Mr. Cisneros, Mrs. Hayes, Ms. Jackson Lee, Mr. Ted Lieu of California, Ms. Norton, Mr. Panetta, and Mr. Trone) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committees on Transportation and Infrastructure, Energy and Commerce, and Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo authorize the Administrator of the Federal Emergency Management Agency to become the sole owner and distributer of certain medical equipment in the event of a covered emergency, to establish a Joint Congressional Committee on Defense Production, and for other purposes.1.Short titleThis Act may be cited as the Pandemic Response and Interstate Cost Equity Act or the PRICE Act.2.Administrator as owner and distributer of certain medical equipment(a)In generalIn the event of a covered emergency, the Administrator shall become the sole owner and distributer of medical equipment obtained by the Federal Government pursuant to this Act for which the prevailing market price exceeds the fair market price by more than 15 percent and is required to address the covered emergency.(b)Assessment of medical equipmentTo carry out subsection (a), the Secretary of Health and Human Services, in consultation with the Administrator and other Federal agencies or departments as considered necessary, shall conduct an assessment of available medical equipment, including—(1)identifying the medical equipment required to address the covered emergency for which the prevailing market price exceeds the fair market price by more than 15 percent;(2)assessing the amount of such medical equipment available to respond to the covered emergency, including the amount of such medical equipment available in the Strategic National Stockpile; and(3)determining the amount of such medical equipment still needed to respond to the covered emergency.(c)Contract To produce medical equipmentFollowing the assessment under subsection (b), the Administrator, in consultation with the Secretary of Health and Human Services and the Secretary of Defense, shall—(1)create and execute an indefinite delivery-indefinite quantity contract with all persons capable of producing such medical equipment to—(A)respond to the covered emergency; and(B)following the covered emergency, replenish the Strategic National Stockpile to a level acceptable to respond to a future public health emergency or other covered emergency;(2)require that all contracts created and executed under this section supersede any existing contracts such persons have already created or executed; and(3)establish a price for such medical equipment to be resold to the States or other persons.(d)Sale or distribution of certain medical equipmentThe Administrator shall sell or otherwise distribute medical equipment to the States or to persons that request such medical equipment, giving consideration to—(1)requests for medical equipment under subsections (e) and (f);(2)the continuity of operations of the Federal government; and(3)consultation with public health officials, as may be necessary.(e)State request for medical equipmentTo request an allocation of medical equipment, a State shall submit to the Administrator a request for medical equipment, including—(1)the number of impacted individuals in each State, disaggregated by condition and the severity of such condition—(A)on the date the request is submitted to the Administrator;(B)as projected at 14 days from the date the request is submitted to the Administrator; and(C)as projected at 60 days from the date the request is submitted to the Administrator;(2)existing health system medical equipment;(3)medical equipment possessed by the State;(4)an estimate of the quantity of medical equipment required to diagnose and treat the condition for which the covered emergency is in effect; and(5)any additional information as determined necessary by the Administrator.(f)Other requests for medical equipmentThe Administrator shall establish a process under which a person may request medical equipment to respond to the covered emergency.(g)Post-Emergency distribution of medical equipmentUpon the termination of the covered emergency, the Administrator shall distribute any medical supplies not sold or otherwise distributed to the States or any person to the Strategic National Stockpile.3.Reports to the Congress(a)Biweekly report(1)In generalNot less than 14 days after the date a covered emergency is in effect, and not less than every 14 days thereafter until the date that is 30 days after the date on which the covered emergency is terminated, the Administrator shall submit to the Congress a report on the activities carried out under this Act.(2)ContentThe report required under paragraph (1) shall include—(A)information on the number of impacted individuals, disaggregated by State, condition, and severity of such condition—(i)on the date the report is submitted to the Congress;(ii)as projected at 14 days from the date the report is submitted to the Congress; and(iii)as projected at 60 days from the date the report is submitted to the Congress;(B)the amount of medical equipment still needed to diagnose and treat the condition for which the covered emergency is in effect, disaggregated by State;(C)requests submitted by the States or by persons under section 2;(D)information on the contracts created and executed under section 2;(E)the amount of medical equipment resold or distributed by the Federal Government, including the allocation and projected allocation of government and existing health system medical equipment, disaggregated by State—(i)on the date the report is submitted to the Congress;(ii)as projected at 14 days from the date the report is submitted to the Congress; and(iii)as projected at 60 days from the date the report is submitted to the Congress; and(F)other Federal contracts for medical equipment entered into outside of section 2.(b)Final report(1)In generalNot later than 60 days after the termination of the covered emergency, the Administrator shall submit to the Congress a report on the activities carried out under this Act.(2)ContentThe report required under paragraph (1) shall include—(A)the content from the biweekly reports submitted to the Congress under subsection (a);(B)the current status of the Strategic National Stockpile, including the inventory of medical equipment and the projected quantity of medical equipment required to mitigate a future public health emergency or other covered emergency; and(C)an assessment of actions that Federal, State, and local governments should take to build resiliency to prevent, detect, treat, and mitigate a public health emergency or other covered emergency.4.FundingAmounts available in the Defense Production Act Fund under section 304 of the Defense Production Act of 1950 (50 U.S.C. 4534) may be made available for purchases made under this section.5.Establishment of Joint Congressional Committee(a)Establishment and membership(1)In generalThere is established a Joint Committee on Defense Production (referred to in this section as the Committee), to be composed of—(A)five members of the Committee on Financial Services of the House of Representatives, with three members from the majority party and two from the minority party, to be appointed by the chairman of the Committee on Financial Services; and(B)five members of the Committee on Banking, Housing, and Urban Affairs of the Senate, with three members from the majority party and two from the minority party, to be appointed by the chairman of the Committee on Banking, Housing, and Urban Affairs.(2)Chairman and vice chairmanThe Committee shall elect a chairman and a vice chairman from among its members, one of whom shall be a member of the House of Representatives and the other a member of the Senate.(3)VacancyA vacancy in the membership of the Committee shall be filled in the same manner as the original selection.(b)PowersThe Committee, or any duly authorized subcommittee thereof, is authorized to hold such hearings, to sit and act at such times and such places, to require by subpoena (to be issued under the signature of the chairman or vice chairman of the Committee) or otherwise the attendance of such witnesses and the production of such books, papers, and documents, to administer such oaths, to take such testimony, to procure such printing and binding, and to make such expenditures as it considers advisable.(c)DutiesThe Committee shall be responsible for the continuous study of the programs authorized by this Act, and to review the progress achieved in the execution and administration of such programs. Upon request, the Committee shall aid the standing committees of the Congress having legislative jurisdiction over any part of the programs authorized by this Act; and it shall make a report to the House of Representatives and the Senate, from time to time, concerning the results of its studies, together with such recommendations as it may consider desirable.(d)Information from Federal agencies and departmentsAny department, official, or agency administering any of such programs shall, at the request of the Committee, consult with the Committee, from time to time, with respect to their activities under this Act.(e)ExpensesThe expenses of the Committee, which shall not exceed $750,000 in any fiscal year, shall be paid one-half from the contingent fund of the House of Representatives and one-half from the contingent fund of the Senate upon vouchers signed by the chairman or vice chairman.6.DefinitionsIn this Act:(1)AdministratorThe term Administrator means the Administrator of the Federal Emergency Management Agency.(2)Covered emergencyThe term covered emergency means a national emergency in which the President has declared a national emergency and determined that—(A)a disease or disorder presents an emergency that affects the United States; or(B)a public health emergency exists, including a significant outbreak of an infectious disease or a bioterrorist attack.(3)Existing health system medical equipmentThe term existing health system medical equipment means medical equipment owned by a hospital. (4)Fair market priceThe term fair market price means the average market price of medical equipment from the preceding calendar year.(5)HospitalThe term hospital has the meaning given the term under section 1861(e) of the Social Security Act (42 U.S.C. 1395x(e)).(6)Impacted individualsThe term impacted individuals means an individual—(A)diagnosed with a condition for which the public health emergency has been issued;(B)that is experiencing symptoms consistent with the condition for which the covered emergency has been issued and is seeking a medical diagnosis;(C)that has been identified as having been exposed to a bioterrorist attack; or(D)otherwise meets criteria determined by the Administrator during the covered emergency period.(7)Indefinite delivery-indefinite quantity contractThe term indefinite delivery-indefinite quantity contract means a contract to provide for an indefinite quantity of materials or services for a fixed time.(8)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).(9)Medical equipmentThe term medical equipment means—(A)N95 respirators;(B)medical ventilators;(C)face shields;(D)medical exam gloves;(E)surgical gowns;(F)diagnostic tests; and(G)such other medical equipment as the Administrator determines to be necessary.(10)National emergencyThe term national emergency means a national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.).(11)Operations of the Federal governmentThe term operations of the Federal government means—(A)the activities and operations of any Federal department or agency that is substantially concerned with the operations or activities required to respond to a public health emergency; and(B)the activities and operations of the Armed Forces.(12)PersonThe term person has the meaning given such term in section 702 of the Defense Production Act of 1950 (50 U.S.C. 4552).(13)Prevailing market priceThe term prevailing market price means the average market price of medical equipment during the prior 30 days, as determined by the Secretary of Health and Human Services.(14)Public health emergencyThe term public health emergency means a public health emergency declared under section 319 of the Public Health Service Act (42 U.S.C. 247d). (15)StateThe term State means each of the 50 States and the District of Columbia, each of the territories, and Indian tribes.(16)Strategic National StockpileThe term Strategic National Stockpile means the stockpile established under section 319F–2 of the Public Health Service Act (42 U.S.C. 247d–6b).(17)TerritoryThe term territory means the United States Virgin Islands, Puerto Rico, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands.